Citation Nr: 1225872	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a shell fragment wound (SFW) to the left ankle and Achilles tendon.

2.  Entitlement to a rating in excess of 20 percent for a SFW to the right heel.

3.  Entitlement to a rating in excess of 10 percent for a SFW to the right knee.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the spine with scoliosis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to November 1984.  He also had a period of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, partially granted the Veteran's claims for an increased rating for a SFW to the left ankle and Achilles tendon, lumbar spine disability and a SFW to the right heel, assigning a 20 percent rating for each disability.  His claim for an increased rating for a SFW to the right knee was also partially granted and a 10 percent rating was assigned.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in January 2007 which detailed the orthopedic manifestations of his SFW to the left ankle, right heel and right knee.  However, this examination did not address the signs and symptoms of a muscle disability to include the loss of power, weakness, a lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement as detailed in 38 C.F.R. § 4.56(c) (2011).  The Veteran failed to report for VA orthopedic and podiatry examinations in April 2012.  In an April 2012 letter, the Veteran wrote that his various physical problems had been extremely debilitating since August 2011 and generally stated that his disabilities have worsened since his last examination.  In addition, the Board notes that the RO has not considered whether a rating for a muscle injury under 38 C.F.R. § 4.56(c) (2011) for each of these SFW disabilities is warranted.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the deficiencies described above and the Veteran's contentions regarding his disabilities have worsened, a new examination is required.

The Veteran is notified that this examination is necessary to evaluate the instant claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

A review of the claims file reveals that the Veteran regularly receives treatment for his disabilities at VA.  VA treatment records dated from through January 2009 and dated in April 2010 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records, including from the VA facility in Richmond.  Treatment records dated through January 2009 and dated in April 2010 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran an examination with an appropriate examiner to determine the nature of his service connected SFW to the left ankle and Achilles tendon, SFW to the right heel and SFW to the right knee.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  With respect to any muscle manifestations of the Veteran's service connected SFW to the left ankle, right heel and right knee, the examiner should describe in detail all current manifestations of each disability to include any impairment to Muscle Groups X or XI, or any other affected muscle group.  These manifestations should include the loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  The examiner should also indicate whether the residuals to Muscle Groups X or XI or other muscle group are best characterized as mild, moderate, moderately-severe or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

(b) With respect to any orthopedic manifestations of the Veteran's SFW to the left ankle, right heel and right knee, the examiner should provide the range of motion reported in degrees for the left ankle, right ankle, right knee, both with and without pain. The examiner should describe the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakened movement for the left ankle, right ankle and right knee. To the extent possible, the examiner should express any functional loss due to such factors in terms of additional degrees of limited motion of each joint.  Based on objective demonstration of repetitive motion of the ankles and right knee, the examiner should express an opinion as to whether pain limits functional ability during flare-ups or when each joint is used repeatedly over a period of time. This determination should be expressed, if feasible, in terms of additional degrees of limited motion for each joint due to pain on use during flare-ups.  The examiner should determine whether there is lateral instability or recurrent subluxation of the right knee; and, if so, this determination should be expressed in terms of slight, moderate, or severe, due to either lateral instability or recurrent subluxation, for the right knee.

(c)  With respect to the SFW wound to the right heel, right knee or left ankle, the examiner should describe all current manifestations of the associated scar.  This description should include the dimensions of the scars, including their length and width, whether the scars were elevated or depressed on palpation, whether there was adherence to underlying tissue, whether the skin was hypo or hyper-pigmented and whether the skin texture was abnormal.  The examiner should indicate whether there is any missing underlying soft tissue, whether the skin was indurated and inflexible and whether the scar was painful on examination.  In addition, the examiner should comment on the Veteran's contention that this scar adhered to the underlying tissue.

3.  Following the completion of the development listed in item number one, afford the Veteran a VA orthopedic examination to determine the current severity of his service connected lumbar spine disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should report the ranges of motion in degrees and note the point in the range of motion when pain becomes apparent.  The examiner should also determine whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months and should provide a description of all neurological manifestations, to include, but not limited to, radiating pain into an extremity and bowel or bladder impairment.  

4.  The RO/AMC should review the examination report(s) to ensure that it (they) contain all information and opinions requested in this remand.

5.  Following completion of the above and any additional development deemed warranted, the issues on appeal should again be re-adjudicated; and if not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


